DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barnehama et al., U.S. Patent Publication Number 2017/0270362 A1.

Regarding claim 1, Barnehama discloses a head mountable device (HMD) (HMD 601; wearable device 103) comprising: a display panel (display 

Regarding claim 2, Barnehama discloses wherein the first information detail of the virtual object content comprises more information detail than the second information detail of the virtual object content (paragraph 0068, displays additional AR elements for devices in zones 614 inside the out-most zone 614C, may include a details area 652A and summary area 652B).

Regarding claim 3, Barnehama discloses wherein the virtual object content comprises a virtual user interface configured to control a function of the real object (paragraph 0074, the system provides various event assist functionalities to a wearer).

Regarding claim 4, Barnehama discloses wherein the virtual object content is pinned to a location on the real object (paragraph 0070, the positioning of the data areas 642, e.g. relative to the associated framing 642 or symbol area 644).



Regarding claim 6, Barnehama discloses wherein the second information detail of the virtual object content comprises more information detail than the third information detail of the virtual object content (paragraph 0069, determines the device is now in the middle zone 614B, as such displays the framing 642 and status symbol area 644 AR elements, determines the device is not in the nearest zone 614A, as such displays the framing 642 and the status symbol area 644 AR elements for the device 620C and additionally the detailed data area 652A,  in some embodiments, the summary data area 652B may also be displayed in the nearest zone 614A, which Examiner interprets as the second information detail comprising more information detail than the third detail of the virtual object content).

Regarding claim 7, Barnehama discloses wherein the at least one processor is further configured to display the virtual object content as augmented reality (AR) graphics on the display panel (paragraph 0078, the 

Regarding claim 8, Barnehama discloses wherein at least one of the first distance and the second distance is set based on a transition zone (tzone) distance, the tzone distance is set by at least one of an augmented reality application, the HMD, and a user input (paragraph 0073, the wearer may input a toggle command, and the HMD may later AR element based on the toggle command, the HMD may then add the summary data area 652B, e.g. changing “effective zone” of the device 620C from the outermost, determined zone 614C to the middle zone 614B).

Regarding claims 9-16 they are rejected based upon similar rational as above.  Barnehama further discloses a method for transitioning virtual content in augmented reality (paragraph 0092 and paragraph 0086, the wearer transits zones or crosses one or more thresholds, and the HMD changes, augments or otherwise alters the AR object provided to the wearer based on the thresholds, e.g. based on which zone).

Regarding claims 17-20, they are rejected based upon similar rational as above.  Barnehama further discloses a non-transitory computer-readable medium comprising program code for augmented reality, that when executed by at least one processor (paragraphs 0111).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658.  The examiner can normally be reached on Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD JOHNSON/Primary Examiner, Art Unit 2616